SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of theSecurities Exchange Act of (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement x Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Hooper Holmes, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Hooper Holmes, Inc. (the “Company”) filed its Definitive Proxy Statement on April 6, 2009, advising shareholders (among other things) that Broadridge Financial Solutions, Inc. (“Broadridge”) has been appointed as the inspector of elections for the annual meeting to be held on May 19, 2009.The Company has been advised by Broadridge that, in view of the definitive non-management proxy materials filed on May 8, 2009, Broadridge will not serve as the inspector of elections for the annual meeting.Accordingly, the Company will be required to appoint a different inspector of elections, which inspector will be announced at the May 19, 2009 annual meeting.
